Exhibit 10.42

Overland Storage, Inc.

2009 Equity Incentive Plan

Notice of Stock Unit Award

You have been granted units representing shares of Common Stock of Overland
Storage, Inc. (the “Company”) on the following terms:

 

Name of Recipient:

Total Number of Units

Granted:

Date of Grant:

Vesting Commencement

Date:

Vesting Schedule:

You and the Company agree that these units are granted under and governed by the
terms and conditions of the Overland Storage, Inc. 2009 Equity Incentive Plan
(the “Plan”) and the Stock Unit Agreement, both of which are attached to and
made a part of this document.

You further agree that the Company may deliver by email all documents relating
to the Plan or this award (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a web site maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a web site, it will notify you by email.

 

Participant:     Overland Storage, Inc.       By:                

 

                 

 

Quality Review

Initials                 

 



--------------------------------------------------------------------------------

Overland Storage, Inc.

2009 Equity Incentive Plan

Stock Unit Agreement

 

Payment for Units

   No payment is required for the units that you are receiving.

Vesting

   The units vest in installments, as shown in the Notice of Stock Unit Award.
In addition, the units vest in full if your Service terminates because of your
“Disability” (as defined in the Plan), or death. The units are also subject to
any rights to accelerated vesting you may have under any employment, severance,
retention or similar agreement with the Company in effect on the Date of Grant.
   Except as described above, if your Service terminates for any reason, then
your units will be forfeited to the extent that they have not vested before the
termination date and do not vest as a result of the termination. This means that
the units will immediately be cancelled. You receive no payment for units that
are forfeited.    The Company determines when your Service terminates for this
purpose.

Leaves of Absence and

Part-Time Work

   For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of Service is
required by applicable law, the Company’s leave of absence policy or the terms
of your leave. But your Service terminates when the approved leave ends, unless
you immediately return to active work.    If you go on a leave of absence, then
the vesting schedule specified in the Notice of Stock Unit Award may be adjusted
in accordance with the Company’s leave of absence policy or the terms of your
leave. If you commence working on a part-time basis, then the vesting schedule
specified in the Notice of Stock Unit Award may be adjusted in accordance with
the Company’s part-time work policy or the terms of an agreement between you and
the Company pertaining to your part-time schedule.

Nature of Units

   Your units are mere bookkeeping entries. They represent only the Company’s
unfunded and unsecured promise to issue shares of Common Stock on a future date.
As a holder of units, you have no rights other than the rights of a general
creditor of the Company.

 

-2-



--------------------------------------------------------------------------------

No Voting Rights or

Dividends

   Your units carry neither voting rights nor rights to cash dividends. You have
no rights as a shareholder of the Company unless and until your units are
settled by issuing shares of the Company’s Common Stock.

Units Nontransferable

   You may not sell, transfer, assign, pledge or otherwise dispose of any units,
except pursuant to a Domestic Relations Order. For instance, you may not use
your units as security for a loan.

Settlement of Units

   Each of your units will be settled when it vests (and in all events not later
than two and one-half months after the vesting date).    At the time of
settlement, you will receive one share of the Company’s Common Stock for each
vested unit. But the Company, at its sole discretion, may substitute an
equivalent amount of cash. The amount of cash will be determined on the basis of
the market value of the Company’s Common Stock at the time of settlement.

Withholding Taxes

   No stock certificates will be distributed to you unless you have made
acceptable arrangements to pay any withholding taxes that may be due as a result
of the settlement of this award. Subject to Applicable Law, upon any
distribution of shares of Common Stock in respect of the units, the Company will
automatically reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of whole shares, valued at their then Fair
Market Value, to satisfy any withholding obligations of the Company or its
Subsidiaries with respect to such distribution of shares at the minimum
applicable withholding rates. In the event that the Company cannot legally
satisfy such withholding obligations by such reduction of shares, or any other
withholding event in respect of the units, the Company (or a Subsidiary) shall
be entitled to require a cash payment by you or on your behalf and/or to deduct
from other compensation payable to you any sums required by federal, state or
local tax law to be withheld with respect to such distribution or payment.

Restrictions on Resale

   You agree not to sell any shares at a time when Applicable Law, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

 

-3-



--------------------------------------------------------------------------------

No Retention Rights

   Your award or this Agreement does not give you the right to be retained by
the Company or a subsidiary of the Company in any capacity. The Company and its
subsidiaries reserve the right to terminate your Service at any time, with or
without cause.

Adjustments

   In the event of a stock split, a stock dividend or a similar change in
Company stock, the number of your units will be adjusted accordingly, pursuant
to the Plan.

Beneficiary Designation

   You may dispose of your units in a written beneficiary designation. A
beneficiary designation must be filed with the Company on the proper form. It
will be recognized only if it has been received at the Company’s headquarters
before your death. If you file no beneficiary designation or if none of your
designated beneficiaries survives you, then your estate will receive any vested
units that you hold at the time of your death.

Governing Law

   This Agreement will be interpreted and enforced under the laws of the State
of California (without regard to its choice-of-law provisions).

The Plan and Other

Agreements

   The text of the Plan is incorporated in this Agreement by reference.
Capitalized terms not otherwise defined herein have the meanings given to them
in the Plan document.    This Agreement and the Plan constitute the entire
understanding between you and the Company regarding this award. Any prior
agreements, commitments or negotiations concerning this award are superseded.
This Agreement may be amended only by another written agreement between the
parties.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions

described above and in the Plan

 

-4-